DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 5, “is fell into” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of multiple usages are contradictory and not in the alternative. For example, in claim 1, lines 11 – 12, in the second usage mode, the first food material processing module is “only provided with a transmission shaft”. This recitation is an example of closed language. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In claim 1, lines 11 – 12, in the second usage mode, the first food material processing module is “only provided with a transmission shaft”. However, in the first usage mode of claim 1 and in claims 4, 6, and 7, the first food material processing module is provided with a “food material processing tool”. Similarly, in claim 2, the first food material processing module is provided with a “rotary cutter”. Thus, these dependent claims fail to include all the limitations (“only provided with a transmission shaft”) of the parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet). 
Regarding claim 1, the claim makes clear via recitation of “usage mode” clause on line 6 that the “food material processing tool”, “transmission shaft”, and  “rotary cutter head” are not required elements of the claimed invention, but instead items with which the claimed structure could be used during an intended operation. 
Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), comprising: a host module (1), a first food material processing module (2) installed on the host module (Pg. 4, paragraph [0020], lines 156 – 158) and driven by the host module (Pg. 5, paragraph [0024]), and a second 5food material processing module (4; see top of Fig. 1 where cover 4 comprises a second 5food material processing module) driven by the first food material processing module (Pg. 5, paragraph [0025] and Pg. 7, paragraph [0036]).
Pommerel further teaches the multifunctional food processer comprising a plurality of usage modes (Pg. 2, paragraph [0005], lines 45 – 46, where it states “for chopping, mixing, grating or emulsifying food”).
Regarding claim 1, as previously stated, the recitation of clauses “usage mode” on line 6, “a first mode” on line 7 and “a second mode” on line 11 makes clear that the “food material processing tool”, 
However, for purposes of compact prosecution, Pommerel teaches a first mode (Pg. 5, paragraph [0026] states mode “chopping”), where the first food material processing module (2) is provided with a food material processing tool (7, 9), which is driven to rotate independently by the host module (Pg. 5, paragraph [0024]), and the food material can be separately processed by the food material processing tool of the first food material 10processing module (as evident by Fig. 3 showing rotary tool 8 is removable as well as hub 7 and rotary tool 9 is removable via ribs 70A and 90A, Pg. 5, paragraph [0026]; also see Pg. 8, paragraph [0038], lines 293 – 295). 
Furthermore, Pommerel teaches a second mode (Pg. 5, paragraph [0025] states mode “grating”), where the first food material processing module (2) is only provided with a transmission shaft (hub 7 and base 70), which is driven to rotate by the host module (Pg. 5, paragraph [0025] and Pg. 7, paragraph [0036]) to drive a rotary cutter head (8) provided in the second food material processing module (4) to rotate, and the food material is only processed by the second food material processing module (as evident by Fig. 3 showing rotary tool 9 is removable via ribs 70A and 90A, Pg. 5, paragraph [0026] leaving only transmission shaft (7, 70) and rotary cutter head (8); also see Pg. 8, paragraph [0038], lines 293 – 295). 
Regarding claim 2, the claim makes clear via recitation of “a third mode” that the “rotary cutter”, and “rotary cutter head” are not required elements of the claimed invention, but instead items with which the claimed structure could be used during an intended operation. However, for purposes of compact prosecution, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46) having a third mode (Pg. 7, paragraph [0037], lines 280 – 281), where the first food material processing module (2) is provided with a rotary cutter (9), which is driven to rotate by the host module to drive (see Pg. 7, paragraph [0036]) the rotary cutter head (8) 20provided in the second food material 
Regarding claim 3, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), where the host module (1) is 25horizontally placed (Fig. 4), the first food material processing module (2) is installed and placed above the host module (1) (Pg. 4, paragraph [0020], lines 156 – 158), and the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second 5food material processing module) is installed and placed above the first food material processing module (Pg. 4, paragraph [0020], lines 147 – 149) (Fig. 3 shows the host module being horizontally placed, with the first food material processing module (2) being installed on top of host module and the second food material processing module (4) being installed on the first food material processing module (2)). 
Regarding claim 4, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), where the first food material processing module (2) comprises a cooking cup (container 2 with handle 3), which is provided with the food material processing tool (9) or a transmission shaft (7, 70), and the food material processed by the second food 5material processing module (4) is fell into the cooking cup (2) of the first food material processing module (2) (Fig. 3 shows the grating disc/rotary cutter (8) of the second food 5material processing module (4) having perforations that allow material grated by rotary cutter (8) to fall into the first food material processing module containing processing tool (9) for further processing).
Regarding claim 5, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein the host module (1) comprises a housing (12), a driving motor (100) provided in 
Regarding claim 6, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein a bottom of the rotary 15cutter head of the second food material processing module is provided with an engaging tooth portion (6, 74; Pg. 5, paragraph [0025]; Fig. 2), and a top end of the transmission shaft and a top end of the food material processing tool of the first food material processing module are respectively provided with a transmission tooth portion (5; Fig. 2) that is engaged with the engaging tooth portion for transmission (Pg. 5, paragraph [0023]; Fig. 2) (see modified Fig. 1, 2, and 3).
Regarding claim 7, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein a center of a bottom of the rotary cutter head (8) in the second food material processing module (4) is provided with a concave central hole (Fig. 3), the top end of the food material processing tool (7, 9) of the first food material processing module is provided with a positioning shaft (5, 102) accommodated in the center hole (Fig. 3), and the food material processing tool is rotatable about the center hole (Pg. 5, paragraph [0025]).
Regarding claim 8, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein the second food material processing module (2) comprises a base covered on the cooking cup (2) of the first food - 15-English Translation of PCT/CN2O 18/079148material processing module (4), in a case that the first food material processing module is separately used for processing the food material (rotary tool 8 is removable as evident by Fig. 3; also see Pg. 8, paragraph [0038], lines 293 – 295), the base is openable and then the 

    PNG
    media_image1.png
    662
    1262
    media_image1.png
    Greyscale

Modified Fig. 1, 2, and 3
Regarding claims 9 and 10, as stated above, via recitation of “usage mode” clause in claim 1 on line 6, the “rotary cutter head” is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation. Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet) in view of Sheng (CN 105816071 A; English translation provided through Espacenet).
Regarding claim 9, the “rotary cutter head” is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation. However, for purposes of compact prosecution, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46) with a rotary cutter head (8) of the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second 5food material processing module) and Pommerel also teaches the rotary cutter head being installed on the base (cover, 4). However, Pommerel does not teach the rotary cutter head being in a shape of a taper and extending downward into the cooking cup.
Sheng teaches a rotary cutter tool (planing knife or planer, 40) that is tapered and in a conical shape and extends downward into a turntable (30) and frame (20). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary cutter head (8) as taught by Pommerel to incorporate the teachings of Sheng to provide a rotary cutter head in a shape of a taper and extending downward into a cooking cup. Doing so 
Regarding claim 10, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46) with a base (4) and a rotary cutter head (8). However, Pommerel does not teach the inner side of the base being provided with a boss protruding inward. Pommerel also does not teach the rotary cutter head having a cutter head base or a cutter head holder.
Sheng teaches an inner side of a base (30) provided with a boss protruding inward (32). Sheng also teaches the rotary cutter head (40) having a cutter head base (42) and a cutter head holder (40) (see modified Fig. 2 and 6) in shape of a taper (Fig. 2) extending downward into a turntable (30) and frame (20). Sheng also teaches a large diameter end of the cutter head holder protruding outward along a radial direction to form the cutter head base (42) (Fig. 6). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base (4) and the rotary cutter head (8) as taught by Pommerel to incorporate the teachings of Sheng to provide a the inner side of the base having a boss protruding inward and the rotary cutter head having a cutter head base and a cutter head holder extending downward into the cooking cup. Doing so would be advantageous for maintaining flexible rotation for a long time, prolonging the service life of the device and having the capability of cutting long silk or pieces to meet the various requirements of the kitchen 

    PNG
    media_image2.png
    914
    854
    media_image2.png
    Greyscale

Modified Fig. 2 and 6
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Allen (US 20110011281 A1) teaches a food processor includes a base, a container having a side wall and an open end including a rim, and a lid for engaging the open end of the container in an operating position and a storage position.
Saunders at al. (US 20170251880 A1) teaches an inline spiral cutting food processor that includes a motor that rotates an upper positioned disc with a blade assembly by means of a belt or gear assembly or mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936.  The examiner can normally be reached on Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774